Case 3:18-ap-03003      Doc 18       Filed 01/31/19 Entered 02/01/19 14:58:05         Desc Main
                                     Document     Page 1 of 5




                                                                               Dated: January 31st, 2019
                        UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON


  IN RE:                                         CASE NO. 3:01-bk-30266

  JEFFREY ROBERT HARTLEY and                     CHAPTER 7
  TONYA CHRISTY HARTLEY,


                 Debtors.                        JUDGE FRANK W. VOLK
  21st MORTGAGE CORPORATION,                     ADVERSARY PROCEEDING NO.
                                                 3:18-ap-3003
                        Plaintiff,
  v.

  JEFFREY ROBERT HARTLEY and
  TONYA CHRISTY HARTLEY,


                        Defendants.


                      MEMORANDUM OPINION AND ORDER
                   DENYING MOTION FOR SUMMARY JUDGMENT

               Pending is the Defendants’ Motion for Summary Judgment [dckt. 10], filed on

September 12, 2018.1     The Plaintiff, 21st Mortgage Corporation (“21st Mortgage”) filed a

Response on September 27, 2018 [dckt. 12], and the Hartleys replied on October 3, 2018 [dckt.

14]. The matter is ready for adjudication.




       1
         In the Motion for Summary Judgment, the Hartleys refer to themselves as the “Plaintiffs,”
and the Motion is styled “Plaintiff’s Motion for Partial Summary Judgment.” Pursuant to an Order
of the Court, entered at docket no. 1, this adversary proceeding is styled 21st Mortgage
Corporation v. Jeffrey Robert Hartley and Tonya Christy Hartley. Therefore, the Court will
consider 21st Mortgage Company the Plaintiff and the Hartleys the Defendants.
Case 3:18-ap-03003      Doc 18    Filed 01/31/19 Entered 02/01/19 14:58:05           Desc Main
                                  Document     Page 2 of 5


                                               I.



A.     Facts and Procedural History

              Jeffrey and Tonya Hartley filed a Chapter 7 bankruptcy case on April 19, 2001. In

their schedules, they listed a debt to Chase Manhattan Mortgage, which was secured by a mobile

home, model year 2000 (the “Mobile Home”). The Hartleys received a discharge on August 12,

2001, and their case was closed in September 2001.

              After completion of their bankruptcy case, the Hartleys divorced. As part of the

property settlement, Mrs. Hartley received the Mobile Home, which was still encumbered by the

mortgage. At that point, Mr. Hartley claims that 21st Mortgage began relentlessly contacting him

regarding the mortgage and the Mobile Home. Mr. Hartley informed 21st Mortgage that he no

longer resided in, nor was he responsible for, the Mobile Home. He also withdrew his consent for

21st Mortgage to contact him.

              In May 2015, Mr. Hartley alleges that he began receiving written communications

attempting to collect the discharged debt. 21st Mortgage was informed that Mr. Hartley had

retained an attorney, but Mr. Hartley continued to receive phone calls and messages from a

nameless source; Mr. Harley attributes these communications to 21st Mortgage. In total, Mr.

Hartley claims that 21st Mortgage called him in excess of 300 times, at both his home and mobile

phone numbers. Furthermore, 21st Mortgage is alleged to have contacted Mr. Hartley’s mother

and his neighbors in an attempt to communicate about the discharged debt.
Case 3:18-ap-03003       Doc 18     Filed 01/31/19 Entered 02/01/19 14:58:05             Desc Main
                                    Document     Page 3 of 5


               Thereafter, in February 2016, Mr. Hartley instituted an action in Putnam County

against 21st Mortgage,2 alleging violations of, inter alia, the West Virginia Consumer Credit and

Protection Act, the West Virginia Consumer Computer Crime and Abuse Act, the Telephone

Consumer Protection Act, and the bankruptcy discharge injunction. 21st Mortgage removed and

the District Court referred the matter to the undersigned.. After reopening the Hartleys bankruptcy

case, this Court converted the removed case to an adversary proceeding, entered a scheduling

order, and allowed the case to mature. As noted, the Hartleys filed their Motion for Summary

Judgment, and the Response and Reply followed.

               The Hartleys contend that the “relentless” communications from 21st Mortgage

were impermissible attempts to collect on a discharged debt. They thus assert a violation of the

discharge injunction.

               21st Mortgage claims that it contacted Mr. Hartley not to collect on the debt, but

rather to determine whether he intended to continue making payments on the mortgage.



                                                 II.



A.     Governing Standard and Analysis

                Federal Rule of Civil Procedure 56, made applicable to these proceedings by

Federal Rule of Bankruptcy Procedure 7056, provides that summary judgment is proper where

“the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Fed. R. Bank. P. 7056. The burden is on the




       2
         While Chase Mortgage originally held the note secured by the Hartley’s residence, it was
transferred to 21st Mortgage in either 2004 or 2005.
Case 3:18-ap-03003       Doc 18     Filed 01/31/19 Entered 02/01/19 14:58:05               Desc Main
                                    Document     Page 4 of 5


nonmoving party to show that there is a genuine issue of material fact for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The nonmoving party must do so by offering “sufficient

proof[ ] in the form of admissible evidence” rather than relying solely on the allegations of her

complaint. Mitchell v. Data General Corp., 12 F.3d 1310, 1316 (4th Cir. 1993).

               The Court must “view the evidence in the light most favorable to the [nonmoving]

party.” Tolan v. Cotton, 572 U.S. 650, 655-56 (2014) (internal quotation omitted). “The court . . .

cannot weigh the evidence or make credibility determinations.” Jacobs v. N.C. Admin. Office of

the Courts, 780 F.3d 562, 569 (4th Cir. 2015). In general, if “an issue as to a material fact cannot

be resolved without observation of the demeanor of witnesses in order to evaluate their credibility,

summary judgment is not appropriate.” Fed. R. Civ. P. 56 (advisory committee's note to 1963

amendment).

               The discharge injunction is found in the bankruptcy code at 11 U.S.C. § 524 and

provides as follows:

       (a) A discharge in a case under this title—
       (1) voids any judgment at any time obtained, to the extent that such judgment is a
       determination of the personal liability of the debtor with respect to any debt
       discharged under section 727, 944, 1141, 1228, or 1328 of this title, whether or not
       discharge of such debt is waived;
       (2) operates as an injunction against the commencement or continuation of an
       action, the employment of process, or an act, to collect, recover or offset any such
       debt as a personal liability of the debtor, whether or not discharge of such debt is
       waived; and
       (3) operates as an injunction against the commencement or continuation of an
       action, the employment of process, or an act, to collect or recover from, or offset
       against, property of the debtor of the kind specified in section 541(a)(2) of this title
       that is acquired after the commencement of the case . . . .

11 U.S.C. § 524(a)(1)-(3). Thus, the discharge injunction operates to prevent a creditor from

engaging in activity to recover personally from a debtor on a debt that has been discharged in

bankruptcy. A crucial element of the statute is the determination that the creditor is attempting to
Case 3:18-ap-03003         Doc 18    Filed 01/31/19 Entered 02/01/19 14:58:05              Desc Main
                                     Document     Page 5 of 5


recover personally from the individual who has been discharged of his or her personal liability for

the obligation.

                  Inasmuch as the discharge does not completely extinguish the underlying debt (as

it only relieves a debtor of personal liability) it is “not per se improper for [a] secured creditor to

contact a debtor to send payment coupons, determine whether payments will be made on the

secured debt, or inform the debtor of a possible . . . repossession . . . .” In re Flint, 557 B.R. 461,

466 (Bankr. N.D. W. Va. 2016) (Flatley, J.) (quoting In re Culpepper, 481 B.R. 650, 658 (Bankr.

D. Ore. 2012). Importantly, however, any “communication must clearly indicate that ‘the creditor

is not attempting to collect the debt as a personal liability.’” Id. (quoting Culpepper, 481 B.R. at

658).

                  In the instant case, the parties differ over whether the communications by 21st

Mortgage should be categorized as attempts to collect personally from Mr. Hartley or whether they

were simply attempts to determine whether payments would be made on the debt. This is a genuine

issue of material fact which makes summary judgment inappropriate at this time. Accordingly,

                  IT IS ORDERED that the Hartley’s Motion for Summary Judgment be, and hereby

is, DENIED.
